DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11, 18, 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 18, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim limitation “means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1, 11, 4, 14, 20 recites the limitation multiple limitations in different lines which lack antecedent basis.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2, 6, 12, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Term “Substantially” is indefinite.

Claims 3, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim uses term “the signals” in multiple places it is indefinite whether it’s the same or 
Also it is indefinite where “an assumed position” is appearing from. Is it some type of calculation , table or anything else. 
It is important to note that beamforming is summing the signals with specific weights or time delays in order to select specific direction. Now if you have three signals with different time delays what does summing signals mean and how it is different from beamforming. As they come at different time to the transducers just simple summing will give tree different peaks in the same graph. 

Due to described above Examiner tried to address the issue by looking into the specification which apparently does not provide explanation what is performed so one of ordinary skills in the art can make the invention. Paragraph 28 kind of touches the subject but still it is not quite enough  to make one of ordinary skills in the art to make the invention.
Claim 3, 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In view of above indefiniteness rejection the Written description issue rises up.





Official Notice
In Current set of claims Applicant claims two different configurations one is using multiple transmitter single receiver and second one using single transmitter multiple receivers for location identification. Those configuration are completely reversible as long as the signals are identifiable. It is clear that for the single transmitter all signals are completely identifiable as the receivers are different but in case of the multiple transmitters each transmitter should have specific wave, for example commonly used different frequency or waveforms or signals with specific identification codes. And therefore as well known in the art it is just a matter of a design choice to use multiple transmitter single receiver or multiple receivers and single transmitter. Moreover For determining the position it is not important is it a transmitter or receiver as long as either three or more angles or distances are determined.  Also it is not important what kind of waves are used, radio, acoustic, light, again all that is just a design choice and has its advantages and disadvantages.  For example laser light is perfect for the large distances as it does not lose the strength but on short distances the electronics should be more precise, acoustic has good performance on short distances but on large distances starts to misbehave due to lack of the beam power.

	Hence from now on the claims will be treated in the sense of system which has transmitter receiver configuration in such way that the system creates multiple identifiable beams which are used in positioning of the object.

As an evidence see for example Barger; James E. et al.	US 20100020643 A1 teaches positioning the source location using multiple sensors on the helicopter which uses configuration  single source on the ground multiple receivers on the helicopter to determine the position.
Or Oehler; Veit et al.	US 20120326923 A1 which uses multiple transmitters on the ground and receiver  system on the helicopter(20)  which is corresponding to the claims 9, 18 and 20 of current Application.
Or Zeitzew, Michael A.	US 20030142587 A1 teaches multiple acoustic  transmitters multiple receivers sending encoded transmissions for identification and positioning, G0ld code and using cross-correlation to identify the signal.
Also as an evidence Examiner brings up the Cyr; Reginald J.	US 4097837 A which uses unique frequency output for each individual transducer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIJIGNE  US 8,354,951 B2 (herein and after D1) in view of Paczan US 2016/0247405 (herein and after D2) or Official Notice .
Regarding claim 1, 11 D1 teaches
1. A method for determining position of an aircraft with reference to a location on the ground, comprising: 
transmitting an  signal from a position on the aircraft to an array of spaced apart acoustic sensors proximate the location(fig. 2); 
at least one of (i) determining a time difference of arrival of the signal between each of the sensors and a reference sensor(claim 1, abstract) and 
(ii) determining an arrival time of the acoustic signal at each of the spaced apart acoustic sensors; (inherent if TDOA is determined arrival time should be determined as tdoa is difference between toa)and 
determining the position of the aircraft from the time difference of arrival or the arrival time. (abstract)
Although D1 does not explicitly teach acoustic system Official Notice and D2 teach   using acoustic system for position determination
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by D1  with teaching by D2 or Official Notice in order to perform positioning at small diatances.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIJIGNE  US 8,354,951 B2 (herein and after D1) in view of Official Notice .

Regarding claim 9 D1 teches
9. A method for determining position of an aircraft with respect to a position on the ground, comprising: 
detecting each of the transmitted signals, the sensor configured to determine angle of direction of each signal from its respective position of transmission;(abstract) and 
determining the position of the aircraft from the determined angles.  (abstract)
But does not teach
transmitting a signal from each of at least three spaced apart positions proximate the position to the aircraft; 
detecting each of the transmitted signals at a sensor on the aircraft
coded signal
Official Notice teaches
transmitting a signal from each of at least three spaced apart positions proximate the position to the aircraft; 
detecting each of the transmitted signals at a sensor on the aircraft
obtaining coded signals
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by D1 with teaching by Official Notice in order to identify the three directions required for the positioning and use coding in order to differentiate between signals from different transmitters. 

Claim 10,18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIJIGNE  US 8,354,951 B2 (herein and after D1) in view of Official notice and further in view of Wellington US 20110285590 A1
Regarding claim 18, 19 D1 teaches

spaced apart equipment proximate the position to the aircraft(abstract)
the sensor system configured to determine angle of direction of each coded signal from its respective position of transmission; and (abstract)
means for determining the position of the aircraft from the determined angles.(abstract)  
But does not teach
at least three spaced apart  acoustic transmitters proximate the position to the aircraft, 
each acoustic transmitter driven by a single frequency signal different in frequency than the signal used to drive other of the plurality of transmitters; 
a directionally sensitive acoustic sensor on the aircraft,
10, 19. The apparatus of claim 18 wherein each of the transmitted signals comprises a single frequency, each of the transmitted signals comprising a different frequency.  
4, 11 The method of claim 1 further comprising: transmitting an acoustic signal from a plurality of spaced apart positions on the aircraft, each of the transmitted signals being coded to enable separate identification of each transmitted signal in a composite signal detected by each acoustic sensor; determining either a time difference of arrival or an arrival time of each of the plurality of transmitted signals; and  25PATENT APPLICATION ATTY DOCKET NO. ISL-16-01US determining the position of the aircraft and pitch, roll and yaw of the aircraft using the time difference of arrival or the time of arrival of each of the plurality of transmitted signals.  
Official Notice teaches
at least three spaced apart  acoustic transmitters proximate the position to the aircraft, 
each acoustic transmitter driven by a single frequency signal different in frequency than the signal used to drive other of the plurality of transmitters; 
transmitting an acoustic signal from a plurality of spaced apart positions on the aircraft, each of the transmitted signals being coded to enable separate identification of each transmitted signal in a composite signal detected by each acoustic sensor; determining either a time difference of arrival or an arrival time of each of the plurality of transmitted signals;


Wellington teaches

a directionally sensitive acoustic sensor on the aircraft,[0048][0087]
4, 11 The method of claim 1 further comprising: and  25PATENT APPLICATION ATTY DOCKET NO. ISL-16-01US determining the position of the aircraft and pitch, roll and yaw of the aircraft using the time difference of arrival or the time of arrival of each of the plurality of transmitted signals.  [0032]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by D1 with teaching by Official notice  in order to identify the three directions required for the positioning and use coding in order to differentiate between signals from different transmitters further modify using teaching by Wellington to determine the direction in which each beacon exhibits the point of peak signal amplitude.


Claim 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIJIGNE  US 8,354,951 B2 (herein and after D1) in view of Paczan US 2016/0247405 (herein and after D2) or Official Notice  further in view of Fisher US 20080165621 A1.
Regarding claim 2, 12 Gijigne does not teach
2. The method of claim 1 wherein the time of arrival is determined using a substantially zero latency synchronization signal communicated between the aircraft and the location on the ground.  
Fisher teaches
wherein the time of arrival is determined using a substantially zero latency synchronization signal communicated between the aircraft and the location on the ground.  [0016](real time clock synchronization)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Gijigne with teaching by Fisher in order to avoid latency in the delivery of information to the host computer affecting the accuracy of the position calculation.

Official Notice also teaches
5, 14 The method of claim 4 wherein an arrival time of each acoustic signal is determined by cross correlation of the signal detected by each sensor with a replica of each of the transmitted signals and determining a time of a peak of a value of the cross-correlation.  

6, 15 The method of claim 4 wherein each of the coded signals has substantially zero cross correlation with any of the other coded signals.  
7, 16 The method of claim 4 wherein the coded signals comprise at least one of Gold code, Kasami code and maximum length code.  

it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by D1 with teaching by Official Notice in order to identify the three directions required for the positioning and use coding in order to differentiate between signals from different transmitters. 


Allowable Subject Matter
Claims 8, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645